 


110 HR 3654 IH: Securing America’s Future Economy Commission Act or the SAFE Commission Act
U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3654 
IN THE HOUSE OF REPRESENTATIVES 
 
September 25, 2007 
Mr. Cooper (for himself and Mr. Wolf) introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish a commission to develop legislation designed to reform tax policy and entitlement benefit programs and ensure a sound fiscal future for the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Securing America’s Future Economy Commission Act or the SAFE Commission Act. 
2.EstablishmentThere is established a commission to be known as the Securing America’s Future Economy Commission (hereinafter in this Act referred to as the Commission). 
3.Duties of commission 
(a)Mandatory legislation development 
(1)Issues to addressThe Commission shall examine the long-term fiscal challenges facing the United States and develop legislation designed to address the following issues: 
(A)The unsustainable imbalance between long-term Federal spending commitments and projected revenues. 
(B)Increasing net national savings to provide for domestic investment and economic growth. 
(C)The implications of foreign ownership of debt instruments issued by the United States Government. 
(D)Improving the budget process to place greater emphasis on long-term fiscal issues. 
(2)Policy solutionsLegislation developed to address the issues described in paragraph (1) may include the following: 
(A)Reforms that limit the growth of entitlement spending to ensure that the programs are fiscally sustainable. 
(B)Reforms that strengthen the safety net functions of entitlement programs to provide assistance to the neediest people. 
(C)Reforms that make United States tax laws more efficient and more conducive to encouraging economic growth. 
(D)Incentives to increase private savings. 
(E)Any other reforms designed to address the issues described in paragraph (1). 
(b)Optional development of cost estimate alternatives 
(1)In generalThe Commission shall by an affirmative vote of 5 members develop not more than 2 methods for estimating the cost of legislation as an alternative to the method currently used by the Congressional Budget Office. 
(2)SpecificallyAny such alternative method must— 
(A)be designed to address any shortcomings in the method currently used with regard to estimating the positive economic effects of legislation; and 
(B)consider the use of automatic stabilizers or triggers to enforce spending and revenue targets, in the event that policies based on the alternative method fail to achieve targets for outlays and revenues. 
(3)LimitationAny alternative developed pursuant to this subsection shall generally comply with subsections (b), (c), and (d) of section 14. 
4.Initial town hall style public hearings 
(a)In generalThe Commission shall hold at least 1 town hall style public hearing within each Federal reserve district, and shall, to the extent feasible, ensure that there is broad public participation in the hearings. 
(b)Hearing formatDuring each hearing, the Commission shall present to the public, and generate comments and suggestions regarding, the issues described in section 3, policies designed to address the issues, and tradeoffs between the policies. 
5.ReportThe Commission shall, not later than 1 year after the date of the enactment of this Act, submit a report to Congress and the President containing the following: 
(1)A detailed description of the activities of the Commission. 
(2)A summary of comments and suggestions generated from the town hall style public hearings. 
(3)A detailed statement of any findings of the Commission as to public preferences regarding the issues, policies, and tradeoffs presented in the town hall style public hearings. 
(4)A detailed description of the long-term fiscal problems faced by the United States. 
(5)A list of policy options for addressing those problems. 
(6)Criteria for the legislative proposal to be developed by the Commission. 
6.Legislative proposal 
(a)In generalNot later than 60 days after the date the report is submitted under section 5 and by a vote of three-fourths of the members, the Commission shall submit a legislative proposal to Congress and the President designed to address the issues described section 3. 
(b)Proposal requirementsThe proposal must, to the extent feasible, be designed— 
(1)to achieve generational equity and long-term economic stability; 
(2)to address the comments and suggestions of the public; and 
(3)to meet the criteria set forth in the Commission report. 
(c)Inclusion of cost estimateThe Commission shall submit with the proposal— 
(1)a long-term CBO cost estimate prepared under section 14 for the proposal; and 
(2)if an alternative cost estimate method is developed by the Commission, a 50-year cost estimate using such method. 
7.Membership and meetings 
(a)In generalThe Commission shall be composed of 16 voting members appointed pursuant to paragraph (1) and 2 nonvoting members described in paragraph (2). 
(1)Voting MembersThe Commission shall be composed of 16 voting members of whom— 
(A)one shall be the Director of the Office of Management and Budget; 
(B)one shall be the Secretary of the Treasury; 
(C)four shall be appointed by the Speaker of the House of Representatives; 
(D)three shall be appointed by the minority leader of the House of Representatives; 
(E)four shall be appointed by the majority leader of the Senate; and 
(F)three shall be appointed by the minority leader of the Senate. 
(2)Nonvoting membersThe Comptroller General of the United States and the Director of the Congressional Budget Office shall each be nonvoting members of the Commission and shall advise and assist at the request of the Commission. 
(3)Chair and Co-chairThe President shall designate 2 co-chairpersons of the Commission from the members appointed under paragraph (1), one of whom must be a Republican and one of whom must be a Democrat. 
(b)Limitations as to Members of Congress 
(1)Four Members of Congress on CommissionEach appointing authority described in subsection (a)(1) who is a Member of Congress shall appoint 1 Member of Congress to the Commission but may not appoint more than 1 Member of Congress to the Commission. 
(2)Continuation of voting membershipIn the case of an individual appointed pursuant to subsection (a)(1) who was appointed as a Member of Congress under paragraph (1), if such individual ceases to be a Member of Congress, that individual shall cease to be a member of the Commission. 
(c)Date for original appointmentThe appointing authorities described in subsection (a)(1) shall appoint the initial members of the Commission not later than 30 days after the date of enactment of this Act. 
(d)Terms 
(1)In generalThe term of each member is for the life of the Commission. 
(2)VacanciesA vacancy in the Commission shall be filled not later than 30 days after such vacancy occurs and in the manner in which the original appointment was made. 
(e)Pay and Reimbursement 
(1)No compensation for members of commissionExcept as provided in paragraph (2), a member of the Commission may not receive pay, allowances, or benefits by reason of their service on the Commission. 
(2)Travel ExpensesEach member shall receive travel expenses, including per diem in lieu of subsistence under subchapter I of chapter 57 of title 5, United States Code. 
(f)MeetingsThe Commission shall meet upon the call of the chairperson or a majority of its voting members. 
(g)QuorumSix voting members of the Commission shall constitute a quorum, but a lesser number may hold hearings. 
8.Director and staff of commission 
(a)Director 
(1)In generalSubject to subsection (c) and to the extent provided in advance in appropriation Acts, the Commission shall appoint and fix the pay of a director. 
(2)DutiesThe director of the Commission shall be responsible for the administration and coordination of the duties of the Commission and shall perform other such duties as the Commission may direct. 
(b)StaffIn accordance with rules agreed upon by the Commission, subject to subsection (c), and to the extent provided in advance in appropriation Acts, the director may appoint and fix the pay of additional personnel. 
(c)Applicability of certain civil service lawsThe director and staff of the Commission may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates, except that pay fixed under subsection (a) may not exceed $150,000 per year and pay fixed under subsection (b) may not exceed a rate equal to the daily equivalent of the annual rate of basic pay for level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(d)DetaileesAny Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of their regular employment without interruption. 
(e)Experts and consultantsIn accordance with rules agreed upon by the Commission and to the extent provided in advance in appropriation Acts, the director may procure the services of experts and consultants under section 3109(b) of title 5, United States Code, but at rates not to exceed the daily equivalent of the annual rate of basic pay for level V of the Executive Schedule under section 5316 of title 5, United States Code. 
9.Powers of commission 
(a)Hearings and evidenceThe Commission may, for the purpose of carrying out this Act, hold such hearings in addition to the town hall style public hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers appropriate. The Commission may administer oaths or affirmations to witnesses appearing before it. 
(b)Powers of members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take under this section. 
(c)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States. 
(d)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act. 
(e)Contract authorityTo the extent provided in advance in appropriation Acts, the Commission may enter into contracts to enable the Commission to discharge its duties under this Act. 
(f)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property. 
10.TerminationThe Commission shall terminate the earlier of— 
(1)60 days after submitting its legislative proposal; or 
(2)the date on which the Comptroller General of the United States determines and publishes in the Federal Register a statement that new legislation has been enacted that is estimated to reduce the fiscal gap by— 
(A)1 percent of gross domestic product, measured over the 20-year period beginning with the first fiscal year after the date of enactment of such legislation; and 
(B)2 percent of gross domestic product, measured over the 50-year period beginning with the first fiscal year after the date of enactment of such legislation. 
11. Alternative legislative proposal of PresidentThe President may, not later than 90 calendar days after the Commission submits its legislative proposal, submit to Congress an alternative to the legislative proposal submitted by the Commission. 
12.Alternative legislative proposal from the Committee on the Budget 
(a)From CommitteeThe Committee on the Budget of either House may, in consultation with the relevant committees of their respective House and not later than 90 calendar days after the Commission submits its legislative proposal, have published in the Congressional Record an alternative to the legislative proposal submitted by the Commission. 
(b)From ranking member of the CommitteeThe ranking minority member of the Committee on the Budget of either House may, not later than 90 calendar days after the Commission submits its legislative proposal, have published in the Congressional Record an alternative to the legislative proposal submitted by the Commission. 
13.Consideration of legislation 
(a)IntroductionNot later than the fifth legislative day after the Commission submits its legislative proposal, the majority leader of each House, or his designee, shall introduce (by request) the legislation submitted by the Commission. 
(b)In the House of Representatives 
(1)Privileged considerationIn the House of Representatives, the legislation shall be referred to the Committee on the Budget, which shall report the bill without substantive revision. If the Committee on the Budget has not reported the legislation before the expiration of the 90-day period described in section 12, then— 
(A)that committee shall be discharged from consideration of the legislation; 
(B)the legislation shall be placed on the appropriate calendar; and 
(C)a motion to proceed to the consideration of the legislation shall be highly privileged and shall not be debatable, and a motion to reconsider the vote by which the motion is disposed of shall not be in order. 
(2)Consideration consistent with Congressional Budget ActConsideration of such legislation shall be pursuant to the procedures set forth in paragraphs (2), (5), and (6) of section 305(a) of the Congressional Budget Act of 1974 to the extent not inconsistent with this Act. 
(3)Amendments limited 
(A)In generalExcept as provided in subparagraph (B), an amendment to the legislation may not be offered in the House of Representatives. 
(B)Permitted amendments 
(i)Any Member may offer, as an amendment in the nature of a substitute, the alternative legislative proposal submitted by the President. 
(ii)The chairman of the House Committee on the Budget may offer, as an amendment in the nature of a substitute, the alternative legislative proposal published in the Congressional Record by the House Committee on the Budget. 
(iii)The ranking minority member of the House Committee on the Budget may offer, as an amendment in the nature of a substitute, the alternative legislative proposal published in the Congressional Record by such ranking minority member. 
(C)Point of order 
(i)In generalAn amendment offered under subparagraph (B) is subject to a point of order if— 
(I)the amendment is not accompanied by a long-term CBO cost estimate of the amendment or a long-term revenue estimate of the amendment, which includes the information described in section 14, by the Joint Committee on Taxation; or 
(II)it would increase the deficit or cause a deficit either for the period of the first 20 fiscal years beginning with the first fiscal year after the current fiscal year or for the period of the first 50 fiscal years beginning with the first fiscal year after the current fiscal year, as judged against the baseline. 
(ii)BaselineFor purposes of clause (i)(II), the baseline shall be calculated using the assumption that the legislation submitted by the Commission has been enacted into law, subject to the limitation imposed by section 14(d). 
(iii)WaiverA point of order raised under clause (i) may only be waived or suspended in the House of Representatives by a resolution devoted solely to the subject of waiving that point of order. 
(D)Multiple amendmentsIf more than one amendment is offered under this paragraph, then each amendment shall be considered separately, and the amendment receiving both a majority and the highest number of votes shall be the amendment adopted. 
(4)Transmittal to the SenateIf the legislation passed in the House of Representatives pursuant to this section, the Clerk of the House of Representatives shall cause the legislation to be engrossed, certified, and transmitted to the Senate not later than 1 calendar day after the day on which the legislation is passed. Such legislation shall be referred to the Senate Committee on the Budget. 
(c)In the Senate 
(1)Automatic discharge of Senate Budget CommitteeIf the Senate Committee on the Budget has not reported the legislation before the expiration of the 90-day period described in section 12, then— 
(A)the committee shall be discharged from consideration of the legislation; and 
(B)a motion to proceed to the consideration of the legislation is highly privileged and is not debatable. 
(2)ConsiderationConsideration of such legislation shall be pursuant to the procedures set forth in paragraphs (1), (2), (5), and (6) of section 305(b) of the Congressional Budget Act of 1974 to the extent not inconsistent with this Act. 
(3)Amendments limited 
(A)In generalExcept as provided in subparagraph (B), an amendment to the legislation may not be offered in the Senate. 
(B)Permitted amendments 
(i)Any Member may offer, as an amendment in the nature of a substitute, the alternative legislative proposal submitted by the President. 
(ii)The chairman of the Senate Committee on the Budget may offer, as an amendment in the nature of a substitute, the alternative legislative proposal published in the Congressional Record by the Senate Committee on the Budget. 
(iii)The ranking minority member of the Senate Committee on the Budget may offer, as an amendment in the nature of a substitute, the alternative legislative proposal published in the Congressional Record by such ranking minority member. 
(C)Point of order 
(i)In generalAn amendment offered under subparagraph (B) is subject to a point of order if— 
(I)the amendment is not accompanied by a long-term CBO cost estimate of the amendment or a long-term revenue estimate of the amendment, which includes the information described in section 14, by the Joint Committee on Taxation; or 
(II)it would increase the deficit or cause a deficit either for the period of the first 20 fiscal years beginning with the first fiscal year after the current fiscal year or for the period of the first 50 fiscal years beginning with the first fiscal year after the current fiscal year, as judged against the baseline. 
(ii)BaselineFor purposes of clause (i)(II), the baseline shall be calculated using the assumption that the legislation submitted by the Commission has been enacted into law, subject to the limitation imposed by section 14(d). 
(iii)Waiver of point of orderA point of order raised under clause (i) may only be waived or suspended in the Senate by an affirmative vote of 3/5 of the Members duly chosen and sworn. 
(D)Multiple amendmentsIf more than one amendment is offered under this paragraph, then each amendment shall be considered separately, and the amendment receiving both a majority and the highest number of votes shall be the amendment adopted. 
(d)Prohibition on concurrent consideration of other budget-related legislation 
(1)In generalUntil a bill or joint resolution considered pursuant to the procedures of this section or a conference report thereon has been enrolled and presented to the President of the United States, it shall not be in order in either the House of Representatives or the Senate to consider any bill or joint resolution, amendment or motion thereto, or conference report thereon that— 
(A)provides new budget authority for any fiscal year; 
(B)provides for an increase in outlays for any fiscal year; 
(C)provides a decrease in revenues during any fiscal year; or 
(D)provides an increase in the public debt limit to become effective during any fiscal year.Subparagraphs (A) through (D) shall be applied on a provision-by-provision basis. 
(2)ExceptionsParagraph (1) does not apply— 
(A)to any measure under consideration prior to the introduction, in either House, of a bill or joint resolution considered pursuant to the procedures of this section; 
(B)to any measure considered after a bill or joint resolution considered pursuant to the procedures of this section has been defeated in either House; or 
(C)to any general appropriation bill or amendment thereto, but only to the extent of discretionary new budget authority provided for the budget year or for the first or second fiscal year after the budget year. 
(3)Waiver 
(A)House of RepresentativesIn the House of Representatives, if a special rule is considered that would waive points of order pursuant to paragraph (1), a motion to strike the provision waiving such points of order shall be in order. 
(B)SenateIn the Senate, a point of order properly raised pursuant to paragraph (1) shall be waived only by an affirmative vote of 2/3 of the Members senators duly chosen and sworn. 
(e)Application of Congressional Budget ActTo the extent that they are relevant and not inconsistent with this Act, the provisions of title III of the Congressional Budget Act of 1974 shall apply in the House of Representatives and the Senate to any bill or joint resolution, any amendment thereto, and any conference report thereon that is considered pursuant to this section. 
(f)Rules of Senate and House of RepresentativesThis section is enacted by Congress— 
(1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and is deemed to be part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a bill introduced pursuant to this section, and it supersedes other rules only to the extent that it is inconsistent with such rules; and 
(2)with full recognition of the constitutional right of either House to change the rules (so far as they relate to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House. 
14.Long-term CBO cost estimate 
(a)Preparation and submissionWhen the Commission, the President, or the chairman or ranking minority member of the Committee on the Budget of either House submits a written request to the Director of the Congressional Budget Office for a long-term CBO cost estimate of legislation proposed under this Act or an amendment referred to in section 13(b)(3)(B) or section 13(c)(3)(B), the Director shall prepare the estimate and have it published in the Congressional Record as expeditiously as possible. 
(b)ContentA long-term CBO cost estimate shall include— 
(1)an estimate of the cost of each provision (if practicable) or group of provisions of the legislation or amendment for first fiscal year it would take effect and for each of the 49 fiscal years thereafter; and 
(2)a statement of any estimated future costs not reflected by the estimate described in paragraph (1). 
(c)FormTo the extent that a long-term CBO cost estimate presented in dollars is impracticable, the Director of the Congressional Budget Office may instead present the estimate in terms of percentages of gross domestic product, with rounding to the nearest 1/10 of 1 percent of gross domestic product. 
(d)Limitations on discretionary spendingA long-term CBO cost estimate shall only consider the effects of provisions affecting revenues and direct spending (as defined by the Balanced Budget and Emergency Deficit Control Act of 1985), and shall not assume that any changes in outlays will result from limitations on, or reductions in, annual appropriations. 
 
